DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:
Claim 24 recites the limitation "each of end temperature sensors" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “each of end temperature sensors” with -- an end temperature sensor --.
Claim 38 recites the limitation "the proximity location" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “the proximity location” with -- a proximity location --.
Claim 39 recites the limitation "the proximity location" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “the proximity location” with -- a proximity location --.
Claim 40 recites the limitation "each of end temperature sensors" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “each of end temperature sensors” with -- an end temperature sensor --.
an end temperature sensor --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
heating member(s) in claims 19, 31, 34, 40 and 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (“Yeh”), U.S. Patent 4,741,502 issued to Rosen (“Rosen”), U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”), U.S. Patent 8,438,919 issued to Phillips et al. (“Phillips”) and U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”).

As for claim 19, Brandt discloses a method for gauging the liquid propellant tank of a spacecraft, said propellant tank (1) comprising a wall (see Fig. 1), having a known geometry and containing a volume of liquid propellant (see Fig. 1), and said spacecraft being equipped with means of propulsion (rockets; col. 3, lines 57-59) capable of exerting, according to a given thrust axis (defined by α), a high thrust allowing said spacecraft to achieve an acceleration of greater than or equal to 0.05 m/s2 (col. 5, lines 1-7),
said method comprising steps of:
- during a phase of high-thrust along said thrust axis exerted by said means of propulsion supplied with liquid propellant from said propellant tank (Abstract),
- and determining, from geometrical data of the tank (h, Rt), a volume of liquid propellant present in said tank (Abstract).
Brandt does not explicitly disclose that the wall is a thermally-conductive wall as defined on page 8 of the specification.  Brandt is silent as to the material of the wall.
However, Yeh discloses a propellant tank (1) comprising a thermally-conductive wall (titanium; col. 4, lines 15-16).  Yeh discloses that the titanium functions to contain 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the propellant tank and wall of Brandt to be made of titanium because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious (see MPEP 2144307 and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Brandt as modified by Yeh does not explicitly disclose remotely controlling said spacecraft.
However, Rosen discloses remotely controlling (Abstract, col. 12, lines 39-44) a spacecraft (200, 204).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Brandt and Yeh by remotely controlling the spacecraft as disclosed by Rosen in order to launch the spacecraft into a desired geostationary orbit and recover part of the launch vehicle (Rosen: col. 1, lines 10-15 and col. 12, lines 17-19).
Brandt as modified by Yeh and Rosen does not disclose that said spacecraft has attached a heating member and temperature sensor as recited.  Instead, Brandt 
However, Kawahara discloses a spacecraft in which is attached, on an outer surface (see Fig. 7) of a wall of a tank (500), a heating member (554) and in which is attached at least one temperature sensor (552) in a known position in proximity to said heating member (see Fig. 7), and the steps of:
heating the wall of the tank using the heating member (col. 9, lines 4-8);
and acquiring measurements of the temperature of the wall of the tank using said temperature sensor (col. 9, lines 4-8).
Kawahara discloses that the heating member and the temperature sensor are used to determine an amount of fuel in the tank (col. 9, lines 4-8).
Because Brandt and Kawahara both disclose structures for determining an amount of fuel in a tank, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the heating member and temperature sensor of Kawahara for the capacitance or ultrasound structures of Brandt to achieve the predictable result of determining the amount of fuel in a tank.
Brandt as modified by Yeh, Rosen and Kawahara does not disclose acquiring measurements at an acquisition rate of one measurement every 30 seconds or less and determining the moment I at which the temperature measured by said temperature sensor changes as recited.
However, Phillips discloses acquiring measurements at an acquisition rate of one measurement every 30 seconds or less (see Fig. 12); and

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Brandt, Yeh, Rosen and Kawahara by including the acquisition rate and step of determining a moment as disclosed by Phillips in order to determine the liquid level with a fast response time (Phillips: col. 7, lines 15-20).
Brandt as modified by Yeh, Rosen, Kawahara and Phillips discloses:
- during a phase of high-thrust along said thrust axis exerted by said means of propulsion supplied with liquid propellant from said propellant tank (Brandt: Abstract), remotely controlling (Rosen: Abstract, col. 12, lines 39-44) said spacecraft (Brandt: Fig. 1 and Rosen: 200, 204) in which are attached, on the outer surface (Kawasaki: see Fig. 6) of said wall of the tank (Brandt: 1, 10 and Kawahara: 500), a heating member (Kawahara: 554) and at least one temperature sensor (Kawahara: 552) in a known position in proximity to said heating member (Kawahara: see Fig. 7), said temperature sensor being arranged in a plane perpendicular to said thrust axis, referred to as plane of interest, in which the liquid-gas interface in said tank is likely to be located at some time during a phase of high-thrust exerted by said means of propulsion along said thrust axis (Brandt: see Fig. 1 for the case when α = 0), further comprising steps of:

and acquiring measurements of a temperature of the wall of the tank using said temperature sensor (Kawahara: col. 9, lines 4-8) at an acquisition rate of one measurement every 30 seconds or less (Phillips: see Fig. 12);
- determining a moment I at which the temperature measured by the temperature sensor (Kawahara: 552) changes (Phillips: col. 8, line 67 - col. 9, line 3), which corresponds to a moment at which a break of slope occurs on a digital curve representing a temperature recorded by said temperature sensor (Kawahara: 552) as a function of time (Phillips: see Fig. 12), such a change indicating a presence in a plane of interest of a liquid-gas interface in the tank (Phillips: col. 6, lines 36-42);
and determining, from a geometrical data of the tank (Brandt: h, Rt) and the known position of the temperature sensor on the wall of the tank (Phillips: col. 8, line 67 - col. 9, line 3), a volume of liquid propellant present in said tank (Brandt: Abstract) at the moment I (Phillips: col. 8, line 67 - col. 9, line 3).
Brandt as modified by Yeh, Rosen, Kawahara and Phillips does not disclose that
said temperature sensor is arranged on the outer surface of the wall of the propellant tank in a position for measuring the temperature of said wall.  Instead, Kawahara discloses that said temperature sensor is arranged on an inner surface of the wall (see Fig. 7). Kawahara discloses that the temperature sensor is used to measure a thermal response to heat generated by the heating member to determine the level of fuel in the tank (Kawahara: col. 9, lines 4-8).

Because Kawahara and Kawasaki both disclose temperature sensors used to measure a thermal response to heat generated by a heating member to determine a level of fuel in a tank, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the temperature sensors (and their locations) of Kawasaki for the temperature sensors (and their locations) of Kawahara to achieve the predictable result of measuring a thermal response to heat generated by the heating member to determine the level of fuel in the tank.

As for claim 20, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses that determining the moment I at which the temperature measured by said temperature sensor changes is carried out by detecting the moment at which a break of slope occurs on a digital curve representing the temperature recorded by said temperature sensor as a function of time (Phillips: col. 7, lines 13-20).

As for claim 21, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki that, in said spacecraft, a plurality of temperature sensors (Kawasaki: 13 or 
said method comprising, for at least one of said temperature sensors, steps of:
- determining the moment I at which the temperature measured by said temperature sensor (Kawasaki: 13 or 25) changes (Phillips: col. 8, line 67 - col. 9, line 3), which corresponds to the moment at which a break of slope occurs on a digital curve representing the temperature recorded by said temperature sensor (Kawasaki: 13 or 25) as a function of time, said change indicating the presence of the liquid-gas interface in the plane of interest associated with said temperature sensor (Phillips: col. 6, lines 36-42);
- and determining, from the geometrical data (Brandt: h, Rt) of the tank and the known position of the temperature sensor on the wall of the tank (Phillips: col. 8, line 67 - col. 9, line 3), the volume of liquid propellant present in said tank (Brandt: Abstract) at the moment I (Phillips: col. 8, line 67 - col. 9, line 3).

As for claim 22, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses that, in said spacecraft, said temperature sensors (Kawahara: 552 

As for claim 23, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses that, in said spacecraft, said temperature sensors (Kawahara: 552 and Kawasaki: 13 or 25) are aligned along a so-called measurement axis (Kawahara: see Fig. 7 and Brandt: Fig. 1), and the heating member (Kawahara: 554) has a height, measured along said measurement axis, that is greater than the height occupied by said temperature sensors along said measurement axis (Kawahara: see Fig. 7).

As for claim 25, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki the method according to claim 22 (see the rejection of claim 22 above).
Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki does not disclose that, in said spacecraft, the distance between two adjacent temperature sensors along said measurement axis, measured according to an axis parallel to the thrust axis, is between 10 and 50 mm.  Kawahara, Phillips and Kawasaki each disclose unspecified distances between two adjacent temperature sensors for determining a liquid level (Kawahara: see Fig. 7 and Phillips: see Fig. 4-6 and Kawasaki: Figs. 6, 7).
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).  Also it is a settled principle of law that a mere carrying 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the distance between the two temperature sensors of Brandt, Yeh, Rosen, Kawahara, Phillips and Kawasaki to achieve the predictable result of determining a liquid level (Kawahara: see Fig. 7 and Phillips: see Fig. 4-6 and Kawasaki: Figs. 6, 7) and because the recitation of the distance does not render the claim patentably distinct from the prior art as described above.

As for claim 26, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses that determining the moment I at which the temperature measured by a first of said temperature sensors changes is carried out by:
- for said first temperature sensor (Kawahara: 552 and Phillips 104 and Kawasaki: 13 or 25) and for a temperature sensor (Kawahara: 552 and Phillips: 106 and Kawasaki: 13 or 25) arranged upstream of said first temperature sensor in the direction of the thrust exerted by the means of propulsion along the thrust axis, remotely controlling (Rosen: Abstract, col. 12, lines 39-44) said spacecraft in order to carry out simultaneous acquisitions of measurements of the temperature of the wall of the tank 
- for each pair of simultaneous acquisitions, determining the difference between the temperature measured by said upstream temperature sensor and the temperature measured by said first temperature sensor (Phillips: see Fig. 12),
- and determining the moment at which said difference is the highest (Phillips: see Fig. 12).

As for claim 27, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses that, in said spacecraft, said temperature sensors (Kawahara: 552 and Kawahara: 13 or 25) are aligned along a so-called measurement axis, parallel to said thrust axis (Brandt: see Fig. 1).

As for claim 29, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses that said spacecraft is remotely controlled by a control device (Rosen: Abstract, col. 12, lines 39-44), whereby control signals are successively determined and sent to said spacecraft by the control device (Rosen: Abstract, col. 12, lines 39-44) in order to carry out (i.e. Brandt: while the spacecraft is accelerating) the steps of heating the wall of the tank using the heating member and of acquiring measurements of the temperature of the wall of the tank using said temperature sensor.

As for claim 38, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses that the proximity location of the at least one temperature sensor .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (“Yeh”), U.S. Patent 4,741,502 issued to Rosen (“Rosen”), U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”), U.S. Patent 8,438,919 issued to Phillips et al. (“Phillips”) and U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”) as applied to claim 19, further in view of U.S. Patent 10,107,667 issued to Cumbie et al. (“Cumbie”).

As for claim 28, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses the method according to claim 19 (see the rejection of claim 19 above).
Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki does not disclose that, in said spacecraft, two heating members are attached on the outer surface of the wall of the tank, on either side of said temperature sensor and at an equal distance from said temperature sensor.  Instead, Kawahara discloses a single heating member that heats multiple temperature sensors in order to detect a liquid level in the tank (Kawahara: col. 9, lines 4-8).

Because Kawahara and Brandt both disclose heating members that heat multiple temperature sensors in order to detect a liquid level in the tank, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application in order to achieve the predictable result of heating multiple temperature sensors in order to detect a liquid level in a tank.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (“Yeh”), U.S. Patent 4,741,502 issued to Rosen (“Rosen”), U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”), U.S. Patent 8,438,919 issued to Phillips et al. (“Phillips”) and U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”) as applied to claim 19, further in view of U.S. Patent Application Publication 2009/0299553 by Hope (“Hope”).

As for claim 30, Brandt as modified by Yeh, Rosen, Kawahara, Phillips and Kawasaki discloses the steps of a method for gauging the liquid propellant tank of a spacecraft according to claim 19 (see the rejection of claim 19 above).

However, Hope discloses computer program product, comprising a set of program code instructions which, when executed by a processor, implement steps of a method (claim 15).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Brandt, Yeh, Rosen, Kawahara, Phillips and Kawasaki by including the computer program product as disclosed by Hope in order to allow a user to implement the method in an automated manner by using a computer.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (“Yeh”) U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”) and U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”).

As for claim 31, Brandt discloses a spacecraft comprising:
- a propellant tank (1) comprising a wall (see Fig. 1) and having a known geometry, containing a volume of liquid propellant (see Fig. 1),
- means of propulsion (rockets; col. 3, lines 57-59) capable of exerting, according to a given thrust axis (defined by α), a high thrust allowing said spacecraft to achieve an 2 (col. 5, lines 1-7)), and supplied with liquid propellant from said propellant tank (implied).
Brandt does not explicitly disclose that the wall is a thermally-conductive wall as defined on page 8 of the specification.  Brandt is silent as to the material of the wall.
However, Yeh discloses a propellant tank (1) comprising a thermally-conductive wall (titanium; col. 4, lines 15-16).  Yeh discloses that the titanium functions to contain propellant (col. 4, lines 14-16). Titanium is thermally-conductive as defined on page 8 of the specification (see also page 20 of the specification).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the propellant tank and wall of Brandt to be made of titanium because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious (see MPEP 2144307 and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Brandt as modified by Yeh does not disclose that said spacecraft has attached a heating member and temperature sensor as recited. Instead, Brandt discloses using capacitance or ultrasound to determine the amount of fuel in the tank (col. 7, lines 1-12).
However, Kawahara discloses a heating member (554) attached on an outer surface of a wall of a tank (see Fig. 7),

Kawahara discloses that the heating member and the temperature sensor are used to determine an amount of fuel in the tank (col. 9, lines 4-8).
Because Brandt and Kawahara both disclose structures for determining an amount of fuel in a tank, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the heating member and temperature sensor of Kawahara for the capacitance or ultrasound structures of Brandt to achieve the predictable result of determining the amount of fuel in a tank.
Brandt as modified by Yeh and Kawahara discloses said temperature sensors (Kawahara: 552) being aligned along a so-called measurement axis (Kawahara: vertical axis in Fig. 7) parallel to said thrust axis (Brandt: see Fig. 1 for the case when α = 0), and each being arranged in a plane perpendicular to said thrust axis, referred to as the plane of interest associated with said temperature sensor, in which the liquid-gas interface in said tank is likely to be located at some time during a phase of high-thrust exerted by said means of propulsion along said thrust axis (Brandt: see Fig. 1 for the case when α = 0).
Brandt as modified by Yeh and Kawahara does not disclose that
the temperature sensors are arranged on the outer surface of the wall of the propellant tank in a position for measuring the temperature of said wall.  Instead, Kawahara discloses that the temperature sensors are arranged on an inner surface of the wall (see Fig. 7). Kawahara discloses that the temperature sensors are used to measure a 
However, Kawasaki discloses temperature sensors (13 or 25) that are arranged on an outer surface of a wall of the propellant tank in a position for measuring a temperature of said wall (Kawasaki: Figs. 6, 7 and paragraphs [0035]-[0039]).  Kawasaki discloses that the temperature sensors are used to measure a thermal response to heat generated by a heating member to determine a level of fuel in a tank (Kawasaki: paragraphs [0035]-[0039]).
Because Kawahara and Kawasaki both disclose temperature sensors used to measure a thermal response to heat generated by a heating member to determine a level of fuel in a tank, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the temperature sensors (and their locations) of Kawasaki for the temperature sensors (and their locations) of Kawahara to achieve the predictable result of measuring a thermal response to heat generated by the heating member to determine the level of fuel in the tank.

As for claim 32, Brandt as modified by Yeh, Kawahara and Kawasaki discloses that said temperature sensors (Kawahara: 552 and Kawasaki: 13 or 25) are situated at an equal distance from said heating member (Kawahara: see Fig. 7 and Kawasaki: Fig. 7).



As for claim 39, Brandt as modified by Yeh, Kawahara and Kawasaki discloses that the proximity location of the at least two temperature sensors (Kawasaki: 13 or 25) is at a location close enough to the heating member (Kawahara: 554) wherein the at least one temperature sensor can measure a rise in the temperature of the wall of the tank caused by the heating of the wall by the heating member (Kawasaki: paragraphs [0035]-[0039]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (Yeh”) and U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”) and U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”) as applied to claim 31, further in view of U.S. Patent 10,107,667 issued to Cumbie et al. (“Cumbie”).

As for claim 34, Brandt as modified by Yeh, Kawahara and Kawasaki discloses the method according to claim 31 (see the rejection of claim 31 above).
Brandt as modified by Yeh, Kawahara and Kawasaki does not disclose that, in said spacecraft, two heating members are attached on the outer surface of the wall of 
However, Cumbie discloses two heating members (30, 30) that are attached on opposing sides of a temperature sensor (34) and at an equal distance from said temperature sensor (see Fig. 1A).  Cumbie discloses that the two heating members heat multiple temperature sensors in order to detect a liquid level in a tank (Abstract).
Because Kawahara and Brandt both disclose heating members that heat multiple temperature sensors in order to detect a liquid level in the tank, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application in order to achieve the predictable result of heating multiple temperature sensors in order to detect a liquid level in a tank.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (“Yeh”), U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”) and U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”) as applied to claim 31, further in view of U.S. Patent 8,620,603 issued to Hicks et al. (“Hicks”).

As for claim 35, Brandt as modified by Yeh, Kawahara and Kawasaki discloses a Spacecraft according to claim 31 (see the rejection of claim 31 above).

However, Hicks discloses telemetry means (324) suitable for transmitting values recorded by sensors to a remote receiver (334).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the Spacecraft of Brandt, Yeh, Kawahara and Kawasaki by including the telemetry means as disclosed by Hicks in order to allow ground-based users to monitor the amount of fuel in the Spacecraft with confidence (Hicks: col. 7, lines 38-51).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (“Yeh”), U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”) and U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”) as applied to claim 31, further in view of U.S. Patent 8,438,919 issued to Phillips et al. (“Phillips”).

As for claim 36, Brandt as modified by Yeh, Kawahara and Kawasaki discloses a Spacecraft according to claim 31 (see the rejection of claim 31 above).
Brandt as modified by Yeh, Kawahara and Kawasaki does not disclose computing means as recited.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the Spacecraft of Brandt, Yeh, Kawahara and Kawasaki by including the computing means as disclosed by Phillips in order to determine the liquid level with a fast response time (Phillips: col. 7, lines 15-20).
Brandt as modified by Yeh, Kawahara, Kawasaki and Phillips discloses computing means (Phillips: 124) for determining the volume of liquid propellant present in the tank (Brandt: Abstract).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,687,607 issued to Brandt et al. (“Brandt”) in view of U.S. Patent 4,898,030 issued to Yeh (“Yeh”), U.S. Patent 10,065,751 issued to Kawahara et al. (“Kawahara”), U.S. Patent Application Publication 2009/0234596 by Kawasaki (“Kawasaki”)and U.S. Patent 8,438,919 issued to Phillips et al. (“Phillips”) as applied to claim 36, further in view of U.S. Patent 8,620,603 issued to Hicks et al. (“Hicks”).

As for claim 37, Brandt as modified by Yeh, Kawahara, Kawasaki and Phillips discloses a system according to claim 36 (see the rejection of claim 36 above).

However, Hicks discloses:
- a spacecraft that comprises telemetry means (324) suitable for transmitting values recorded by sensors to a remote receiver (334),
- and a system that comprises the remote receiver (324) capable of receiving the  values transmitted by said telemetry means (324) of the spacecraft, and of transferring them to computing means (500)(col. 9, lines 10-14).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the Spacecraft of Brandt, Yeh, Kawahara, Kawasaki and Phillips by including the telemetry means and remote receiver as disclosed by Hicks in order to allow ground-based users to monitor the amount of fuel in the Spacecraft with confidence (Hicks: col. 7, lines 38-51).

Allowable Subject Matter
Claims 40 and 41 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
.

Response to Arguments
Applicant’s arguments with respect to claims 19 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853